Citation Nr: 1706877	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  12-34 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), currently assigned a 50 percent evaluation prior to July 3, 2012 and 70 percent thereafter. 

2.  Entitlement to compensable evaluations for bilateral diabetic retinopathy, bilateral cataracts (bilateral pseudophakia), left eye macular edema, and erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from July 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In November 2015, the Veteran withdrew his request for a Board hearing.   

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In his October 2016 notice of disagreement, the Veteran included the issue of a higher evaluation for diabetes mellitus but the rating decision deciding the Veteran's claim for diabetes mellitus was adjudicated in November 2014.  Therefore, the issue of a higher evaluation for diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to a compensable evaluation for bilateral diabetic retinopathy, bilateral cataracts (bilateral pseudophakia), left eye macular edema, and erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  For the period prior to July 3, 2012, PTSD was productive of occupational and social impairment with reduced reliability and productivity. 

2.  For the period from July 3, 2012 to the present, PTSD was productive of occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1. For the period prior to July 3, 2012, the criteria for an evaluation in excess of 50 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

 2. For the period beginning July 3, 2012, the criteria for an evaluation in excess of 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

VA's duty to notify was satisfied by letters dated in August 2010 and July 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to assist has also been satisfied.  The Veteran's identified VA medical records as well as records from the Social Security Administration have been obtained and associated with the claims file.  The Veteran has not identified any medical evidence which has not been obtained and associated with the claims file and the Board is unaware of any such evidence.  The Veteran has also been afforded appropriate VA examinations for the increased rating claim.  The VA examiners who conducted the VA examinations during the appeal period had access to and reviewed the claims file and examined the Veteran.  Pertinent symptomology was observed and recorded in the examination report which the Board find sufficient to accurately adjudicate the claim.  

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases where the original rating assigned is appealed, as is the case with the Veteran's claims of entitlement to higher evaluations for PTSD, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent evaluation is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.
A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in November 2015, and therefore the claim is governed by DSM-V.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

In September 2011, the RO granted service connection for PTSD and assigned a 30 percent rating effective from June 22, 2010, the date of receipt of the claim.  The Veteran perfected an appeal with the initial disability rating assigned.  In November 2012, the RO granted an increased rating for the PTSD and assigned a staged rating of 50% prior to July 3, 2012 and 70% thereafter.  The Veteran has not indicated that he is satisfied with the current ratings assigned and the issue remains on appeal.  

Having carefully reviewed the evidence of record, the Board concludes that an evaluation in excess of 50 percent is not warranted for the period prior to July 3, 2012.  It further concludes that an evaluation in excess of 70 percent is not warranted from July 3, 2012.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997). 

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

For the period prior to July 3, 2012, the Board observes that the Veteran's reported symptoms included panic, sleep disturbances, verbal anger and irritability directed towards wife and children, hypervigilance, anxiety, and avoidance or isolating from others.  He also reported that friends no longer "bother" with him.  However, during this period, the Veteran was repeatedly been found to be completely alert and oriented, with spontaneous and abundant thought process.  He could be goal-directed and relevant when refocused by the examiner.  His speech was normal as to rate and volume.  His immediate, recent, and remote memories were satisfactory.  The Veteran demonstrated adequate insight and judgment.  He repeatedly denied suicidal thoughts during this period.  There were no delusions, ideas of reference, or feelings of unreality.  His abstract ability and concentration were both satisfactory.  During the August 2011 examination, the Veteran reported that he had a master's degree in human resource but was not working.  He explained that one of the reasons he was not working was because he could not get along with others.  Although he reported that he was not working and had not worked since the year 2000, he requested a statement at the end of the examination for work in order to account for his time at the appointment.  In terms of social impairment, during the August 2011 VA examination, the Veteran reported that he had been married for two years.  He was irritable and angry in the relationship and there are brief periods of separation in the marriage when the Veteran was angry.  The Veteran also reports being angry with his children.  In essence, the evidence reflects PTSD symptoms during the period in question that are best contemplated by the criteria for a 50 percent evaluation in that the Veteran experienced occupational and social impairment with reduced reliability and productivity.  

Prior to July 2012 several clinical records reveal GAF scores of 50 were assigned which notes serious impairment including the inability to keep a job.  The clinical records which include these GAF scores contain essentially the same evidence and appear to be near duplicates of each other.  These records reveal the Veteran reported he recent moved to Arizona to retire.  He informed the clinician that he was feeling good in Arizona but nightmares brought him down.  He denied suicidal and homicidal ideation.  He had moments of euphoria in the past when using drugs and denied manic symptoms lasting for a few days or longer.  The Veteran reported nightmares, waking in cold sweat, being hypervigilant, checking the perimeter and having flashbacks triggered by movies.  There was no panic.  The Veteran was married to his current wife of two years and moved to Arizona with his wife, Godson and good friend.  Mental status examination revealed that the Veteran was well groomed, and appropriately dressed.  Speech rate, quality, and quantity were all within normal limits.  Recent and remote memory functions were intact.  The Veteran was oriented to person, place and time.  Mood was euthymic with congruent affect;  Thought processes were linear with normal continuity and rate and thought content was organized without delusions or hallucinations.  The Board finds that the symptomology recorded in these clinical records does not reflect the enumerated  symptomology set out under the DSM-IV for GAF scores between 41 and 50 which includes such serious symptoms as suicidal ideation, severe obsessional rituals, or frequent shoplifter nor do the records reflect any serious impairment in social, occupational, or school functioning such as having no friends or being unable to keep a job.  It is not apparent upon what symptomology the clinician was assigning the low GAF score and, as a result, the Board places limited probative value on them.  The Board finds the other evidence in these records does not reflect such significant impairment.  

While the Board accepts that the Veteran's PTSD affected his functioning during this period, the lay and medical evidence of record does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood; nor does it support a finding of total social impairment.  The evidence does not demonstrate obsessional rituals interfering with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of hygiene; or inability to establish and maintain effective relationships.  Thus, it cannot be said that the evidence as a whole reflects occupational and social impairment of the severity contemplated by the criteria for a 70 percent evaluation. 

In summary, the overall disability picture for the period prior to July 3, 2012 does not more nearly approximate the criteria for a schedular evaluation of 70 percent. As such, the Board concludes that a 50 percent evaluation for the Veteran's PTSD for this period is appropriate.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has also determined that an evaluation in excess of 70 percent is not warranted for the period beginning July 3, 2012.  During this period, the Veteran's symptoms included difficulty sleeping, isolation, nightmares, anger, hypervigilance, anxiety, difficulty concentrating and irritability.  However, during this period, the Veteran was repeatedly been found to be well groomed, appropriately dressed, with normal speech, intact recent and remote memory, alert, and oriented to person, place and time.  His thought process was linear with normal continuity and rate.  His thought content was organized without delusions or hallucinations and he had a fair ability to abstract.  His judgement and insight were adequate to judgment questions and insight was mostly good.  He had no suicidal ideations.  

The Veteran's GAF scores during this period were consistently 39 and 40 which denoted some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  As discussed above, these clinical records which include these GAF scores contain essentially the same evidence and appear to be near duplicates of each other.  These records reveal the Veteran reported he had trust issues.  There was no history of suicidal acts or self-harm nor was there a history of violence/assaulting others/legal problems.  There was no suicidal or homicidal ideation.  The Veteran moved to Arizona with his wife, Godson and good friend.  Mental status examination revealed that the Veteran was well groomed, and appropriately dressed.  Speech rate, quality, and quantity were all within normal limits.  Recent and remote memory functions were intact.  The Veteran was oriented to person, place and time.  Mood was euthymic with congruent affect;  Thought processes were linear with normal continuity and rate and thought content was organized without delusions or hallucinations.  The Board finds that the symptomology recorded in these clinical records does not reflect the enumerated symptomology set out under the DSM-IV for GAF scores between 31 and 40 which includes such serious symptoms as impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  It is not apparent upon what symptomology the clinician was assigning the low GAF scores and, as a result, the Board places limited probative value on them.  The Board finds the other evidence in these records does not reflect such significant impairment.  

In sum, the evidence reflects PTSD symptoms during the period in question that are best contemplated by the criteria for a 70 percent evaluation in that the Veteran experienced occupational and social impairment with deficiencies in most areas.  The Board accepts that the Veteran's PTSD symptoms affected his functioning during this period.  Despite this, the lay and medical evidence of record does not demonstrate total social impairment.  The evidence does not demonstrate obsessional rituals interfering with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of hygiene; or inability to establish and maintain effective relationships.  During the April 2014 VA examination, the Veteran reported that although he gets angry, he does not lash out but instead he isolates himself from others.  The Veteran has reported on numerous occasions that he cannot work due to his PTSD symptoms.  He is currently receiving a total disability evaluation due to unemployability because of his physical disabilities.  Also, several VA examinations during this period note that he has difficulty in establishing and maintaining effective work and social relationships, but the VA examiners did not find that he has total occupational and social impairment.  See July 2012, April 2014, June 2016 VA examination reports.  Furthermore, the evidence of record notes that the Veteran has been married to his third wife since the year 2000.  See May 2015 VA treatment record.  Although there is evidence that his marriage has conflict and is chaotic, during the April 2014 VA examination, he reported only a brief separation from his wife consisting of two to three weeks since his last VA examination.  Although his marriage seems difficult at times, the evidence does not indicate that the Veteran has total social impairment.   The Veteran has contact with his children and also has at least one friend. 

Therefore, it cannot be said that the evidence as a whole reflects occupational and social impairment of the severity contemplated by the criteria for a 100 percent evaluation. 

In summary, the overall disability picture for the period beginning July 3, 2012 does not more nearly approximate the criteria for a schedular evaluation of 100 percent. As such, the Board concludes that a 70 percent evaluation for the Veteran's PTSD for this period is appropriate.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology. 

Specifically, the Veteran's psychiatric symptoms include irritability and panic, anger, anxiety, difficulty sleeping, difficulty concentrating, anxiety, avoidance or isolating, hypervigilance, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  While many of the Veteran's symptoms are specifically contemplated by the rating criteria, some are not.  That said, the Board expressly finds that they are on par with the level of severity contemplated by the rating criteria, and are not so far outside the realm of the rating criteria so as to warrant extra-schedular consideration.  In short, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

The Board also notes that a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  In this case, in addition to his PTSD, the Veteran is in receipt of a 20 percent evaluation for diabetes mellitus, a 30 percent evaluation for peripheral neuropathy of the right upper extremity, a 20 percent evaluation for peripheral neuropathy of the right lower extremity, a 20 percent evaluation of the peripheral neuropathy of the left lower extremity, a 20 percent evaluation for peripheral neuropathy of the left upper extremity, and noncompensable evaluation for diabetic mascular edema, left eye associated with diabetes mellitus, bilateral cataracts, left eye macular edema and erectile dysfunction.  He is also in receipt of a total disability evaluation based on unemployability.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected psychiatric disorder results in further impairment when viewed in combination with these other service-connected disabilities. 

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted.

Finally, the Board observes that the Court has held that a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated. See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  In this case, the Veteran is already in receipt of special monthly compensation.  


ORDER

For the period prior to July 3, 2012, entitlement to an initial rating in excess of 50 percent for PTSD is denied.

For the period beginning July 3, 2012, entitlement to an initial rating in excess of 70 percent for PTSD is denied.


REMAND

The Veteran has submitted an October 2016 notice of disagreement with the September 2016 rating decision that continued a noncompensable evaluation for bilateral diabetic retinopathy, bilateral cataracts (bilateral pseudophakia), left eye macular edema, and erectile dysfunction.  As noted, the filing of a notice of disagreement places a claim in appellate status.  Therefore, a statement of the case regarding these issues must be issued to the appellant.  See Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the appellant a statement of the case on the issues of entitlement to a compensable evaluation for bilateral diabetic retinopathy, bilateral cataracts (bilateral pseudophakia), left eye macular edema, and erectile dysfunction.  If, and only if, the Veteran perfects his appeals by submitting timely and adequate substantive appeals, the RO should return the claims to the Board for the purpose of appellate disposition.

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


